Citation Nr: 1410435	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1968 to July 1971, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

As is discussed in greater detail below, the Board has recharacterized the issue with regard to the bilateral foot disability to reflect the correct procedural posture.

The Veteran testified at an August 2011 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for bilateral foot and bilateral hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for a bilateral foot disability was denied in an unappealed October 1971 rating decision on the grounds that no nexus to service was shown.

2.  Evidence received October 1971 was not previously considered by agency decision makers, is not cumulative or redundant of the evidence of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The October 1971 decision denying service connection for a bilateral foot disability is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  The criteria for reopening the previously denied claim of service connection for a bilateral foot disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Analysis

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).  

In October 1971, the RO issued a rating decision denying service connection for a bilateral foot disability.  The Veteran did not appeal this denial, and so the decision became final in October 1972.  It appears that the RO failed to note this prior final denial, and proceeded directly to a consideration of the merits of the claim.  The Board, however, must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) (noting that "[t]hus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The issues have been recharacterized to reflect this necessity.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a bilateral foot disability was denied in October 1971 on the grounds that no nexus was shown between service and the currently diagnosed calluses of the feet.  The decision was based upon service treatment records (STRs) showing foot-related complaints and a VA examination showing current tender plantar calluses with normal foot structure.

Since October 1971, the record reflects a July 2008 treatment record from a private podiatrist, Dr. VI.  Dr. VI discussed evidence of old stress fractures of the feet, including in locations previously associated with callus formation.  The possibility of stress fractures was raised in service.  The findings of Dr. VI raise an avenue of inquiry which requires development; such development could well lead to evidence which supports the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As the report of Dr. VI was created after October 1971, it is new.  As it raises a reasonable possibility of substantiating the claim, bearing on a possible nexus to service, it is also material.

New and material evidence having been received, reopening of the previously denied claim of service connection for a bilateral foot disability is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, reopening of the previously denied claim of service connection for a bilateral foot disability is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regard to both claims, the record reflects that VA treatment records associated with the claims file are not complete.  Only select records, unrelated to the current appeals, were printed for the period of 2007 to 2010.  He stated in August 2011 that he has also sought VA treatment for hearing problems, and apparently continues to do so.  Further, the Veteran has reported that he sought VA treatment for his feet in 1971; there is no indication such records have ever been sought.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  Id.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

On remand, complete VA treatment records from 1971, and from 2007 to the present, must be secured if available.

Bilateral Foot Disabilities

A VA examination, with a nexus opinion, is required in connection with the reopened claim.  STRs show in-service treatment for and complaints regarding the feet, as do records from immediately following separation.  Current records document a number of current disabilities.  Finally, there exists a possibility of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss

VA examination and a nexus opinion are also required with regard to the hearing loss disability.  The August 2007 VA examiner stated that she could not opine, without resorting to mere speculation, as to any relationship between service and current disability in light of the evidence of record.  The Board notes that a disability was present for VA purposes only for the left ear.  38 C.F.R. § 3.385 (2013).

Since that examination, however, the Veteran has presented a private medical consultation from Dr. LDM dated in October 2008.  The private doctor diagnosed bilateral hearing loss disability; though it is unclear if the VA standard was applied in the absence of audiometric data, reasonable doubt must be resolved in favor of the Veteran.  The possibility of worsening hearing is raised.  Dr. LDM also attributed the loss to acoustic trauma.

Finally, the Veteran testified in August 2011 that he first noticed problems hearing in service, an allegation which was not before the VA examiner.

On remand, a new VA audiology examination is required to determine the presence of a hearing loss disability in the left and right ears for VA purposes, and for a nexus opinion considering the totality of the competent evidence, including lay statements.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request a properly completed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. LDM.  The Veteran should also be asked to identify all VA and private care providers since 1971 who have treated him for foot or hearing problems.  A completed VA form 21-4142 should be requested for each private provider.

Upon receipt of such, VA must take appropriate action to contact the identified private providers and request complete treatment records.  Audiometric data should be specifically requested from Dr. LDM.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from the medical centers in Muskogee, Oklahoma, and Wichita, Kansas, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of July 1971 to December 1971, and January 2007 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If records do not exist or are otherwise unavailable, such must be certified in writing and the Veteran properly notified.

3.  Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must identify all current left and right foot disabilities and conditions, and must opine with regard to each whether such is at least as likely as not caused or aggravated by military service.  In-service treatment and the presence of calluses soon after service must be specifically addressed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must state whether there is a hearing loss disability for VA purposes in either the right or left ear, and if so, must opine as to whether such is at least as likely as not caused or aggravated by military service.

The examiner is informed that noise exposure in service is established.  Further, the opinion of Dr. LDM and the statements of the Veteran regarding the onset of hearing problems in service must be addressed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


